DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 16 November 2020, the Applicant has filed a response on 25 January 2021.
Claims 3 and 13 were previously rejected under 35 U.S.C. 112(b) for being indefinite. Particularly, the claims presented two different ways of calculating the difference parameter. The claims have been amended to present each calculation of the difference parameter in the alternative, whereby each one is used under each desired condition.
The claims were further rejected because of the two instances of the first preset condition having different definitions in the different limitations. Given that the claim limitations have now been presented as alternatives, the first preset condition may hold different definitions under different conditions.
Finally, the claim limitations were previously interpreted in such a way that, calculating the difference parameter would require knowledge of the difference parameter. After a careful consideration of the claim language and a review of the specification, it is observed and understood that the calculation of the difference parameter is based on desired first preset condition ([0100]-[0101] of the Specification).
By these, the Examiner hereby withdraws the 35 U.S.C. 112(b) rejection.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Attorney Christopher Blackburn on 12 May 2021.
The application has been amended as follows:
Claim 3 (currently amended)
[AltContent: connector]The multi-channel signal encoding method of claim 2, wherein the difference parameter is calculated as:
[AltContent: connector]2Atty. Docket: 4657-50400 (85016098US11)an absolute value of a difference between the initial multi-channel parameter of the current frame and a multi-channel parameter of a previous frame of the current frame, and 
[AltContent: connector]a product of the initial multi-channel parameter of the current frame and the multi-channel parameter of the previous frame of the current frame, and 
[AltContent: connector]Claim 13 (currently amended)
The encoder of claim 12, wherein the difference parameter is calculated as:
[AltContent: connector]an absolute value of a difference between the initial multi-channel parameter of the current frame and a multi-channel parameter of a previous frame of the current frame, and 
[AltContent: connector]a product of the initial multi-channel parameter of the current frame and a multi-channel parameter of a previous frame of the current frame, and 
Allowable Subject Matter
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
A multi-channel signal encoding method, comprising:
obtaining a multi-channel signal of a current frame;
determining an initial multi-channel parameter of the current frame;
determining a difference parameter based on the initial multi-channel parameter of the current frame and multi-channel parameters of previous K frames of the current frame, wherein the difference parameter represents a difference between the initial multi-channel parameter of the current frame and the multi-channel parameters of the previous K frames, and wherein the K is an integer greater than or equal to one;
determining a multi-channel parameter of the current frame based on the difference parameter and a characteristic parameter of the current frame; and
encoding the multi-channel signal of the current frame based on the multi-channel parameter of the current frame.
Closest Prior Art
The reference of Kim et al (US 2010/0241436 A1) provides teaching for obtaining a multi-channel signal [0021]-[0022], a parameter extractor that extracts inter-channel parameters of the multi-channel signal, the parameter samples being channel level difference parameter, inter-channel coherence parameter, inter-channel phase 
Another reference of Lee et al (US 2010/0085102 A1) is provided to teach obtaining inter-channel phase difference value between channels of the frame, the inter-channel phase difference is taken as the parameter ([0036]-[0037], TABLE 2, [0048]).
The prior art of record taken alone or in combination fail to teach, inter alia, a method that determines a multi-channel parameter of a current frame based on the obtained difference parameter and a characteristic parameter of the current frame.
Claim 1 is hereby allowed over the prior art of record.
Claims 2, 3, 4, 5, 6, 7, 8, 9 and 10 depend on claim 1 and are also hereby allowable over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 11, the prior art of record taken alone or in 
combination, fail to teach an encoder that determines a multi-channel parameter of a current frame based on the obtained difference parameter and a characteristic parameter of the current frame. Claim 11 is hereby allowed over the prior art of record.
Claims 12, 13, 14, 15, 16, 17, 18, 19 and 20 depend on claim 11 and are also hereby allowed over the prior art of record based on their dependence on an allowable base claim.


Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657


/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657